DETAILED ACTION
Response to Arguments
The amendment filed 5/12/2022 have been entered and made of record.

The Applicant has canceled claim(s) 10, 18, and 22-24.
The Applicant has included newly added claim(s) 25-33.
The application has pending claim(s) 1-2, 4-5, 7, 9, 11, 13, 15, 17, and 25-33.

In response to the amendments filed on 5/12/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
The “Claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The Applicant's arguments with respect to claims 1-2, 4-5, 7, 9, 11, 13, 15, 17, and 25-33 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 9, and 17.
Applicant’s arguments, see pages 7-8, filed 5/12/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, 7, 9, 11, 13, 15, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the newly presented prior art reference Yasutaka (JP 2013-231900 A – the English language translation was provided by the Applicant in the IDS dated 5/15/2022) as found in the currently filed IDS dated 5/15/2022.  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-2, 4-5, 7, 9, 11, 13, 15, 17, and 25-33 are not in condition for allowance because they are not patentably distinguishable over the prior art references.

Claim Objections
Claims 25, 28, and 31 are objected to because of the following informalities:  
Claim 25 at line 2; and claim 28 at line 2; and claim 31 at line 2 respectively: Due to the amendments, “and third” should be -- and the third --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 11, 13, 15, 17, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al (US 5,825,483, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) in view of Mallet et al (US 2015/0288956 A1 – previously cited by the Examiner in the PTO-892 dated 9/04/2019, as applied in previous Office Action) and further in view of Yasutaka (JP 2013-231900 A – the English language translation was provided by the Applicant in the IDS dated 5/15/2022).
Re Claim 1: Michael discloses a method for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising the steps of: acquiring a first image of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plate / substrate with plural planes, a first image of a first calibration target on a first plane is acquired using a first camera and another first image of a second calibration target on a second plane is acquired using a second camera); identifying measured relative positions of calibration features from the first image (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 9 and col. 18 at lines 1-12, find feature location points in all images); identifying true relative positions of calibration features from at least one data source that defines true relative positions of calibration features on the first calibration pattern and the second calibration pattern, the at least one data source being identifiable by a calibrating vision system acquiring an image of the calibration target (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, each calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration targets from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12); and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the local coordinate space of the vision system (see Michael, Figs. 4 and 6, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 7 at lines 49-57, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates). 
	However Michael fails to explicitly disclose generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera, acquiring a first image with the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface, identifying measured relative positions in a 3D coordinate space of calibration features, identifying true relative positions of calibration features in the 3D coordinate space, and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space), acquiring a first image with the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A, e.g. the different faces including unique patterns as shown in Figs 1-2, 6 and 8 respectively being imaged by the camera), identifying measured relative positions in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), identifying true relative positions of calibration features in the 3D coordinate space (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]), and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including the one camera vision system and the 3D processing to Michael’s two dimensional process in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).
However Michael as modified by Mallet fails to explicitly disclose acquiring a first image with the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface.
Yasutaka discloses acquiring a first image with the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface (see Yasutaka, Figs. 4 and 13, [0017], a single camera C, [0029], stepped surface structure 1, 21, 22, 23 stacked one atop the other in a pyramidal arrangement wherein each surface comprises patterns and wherein each surface has a height).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Michael’s method, as modified by Mallet, using Yasutaka’s teachings by including the stepped surface structure to Michael’s [as modified by Mallet] calibration target in order to improve the camera calibration (see Yasutaka, abstract, [0012], [0029]).

Re Claim 2: Michael as modified by Mallet and Yasutaka further discloses wherein acquiring the first image includes the third top surface of the calibration target and a fourth surface of the calibration target, the third top surface having a third calibration pattern and the fourth surface having a fourth calibration pattern (see Yasutaka, Figs. 4 and 13, [0017], [0029], stepped surface structure 1, 21, 22, 23 stacked one atop the other in a pyramidal arrangement wherein each surface comprises patterns). See claim 1 for obviousness and motivation statements.

Re Claim 4: Michael further discloses wherein the at least one data source comprises at least one of (a) a code on the calibration target, (b) a separate printed code, or (c) an electronic data source accessible by a processor of the calibrating vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, each calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration targets from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12). 

Re Claim 5: Michael as modified by Mallet and Yasutaka further discloses wherein the first top surface and the second top surface are separated by a distance (see Yasutaka, Figs. 4 and 13, [0017], [0029], stepped surface structure 1, 21, 22, 23 stacked one atop the other in a pyramidal arrangement wherein each surface comprises patterns and wherein each surface has a height).  See claim 1 for obviousness and motivation statements.

Re Claim 7: Michael further discloses wherein the first image is at least one of a 2D image or a 3D image (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically col. 7 at lines 33-35, col. 8 at lines 39-40 and col. 12 at lines 61-62, two dimensional). Mallet further discloses wherein the first image is at least one of a 2D image or a 3D image (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], 2D coordinate space of the image of the fiducial markings).  See claim 1 for obviousness and motivation statements.

Re Claim 9: Michael discloses a method for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising the steps of: acquiring a plurality of images of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plurality of images of a first calibration target on a first plane and of a second calibration target on a second plane are acquired using more than one camera for each plane of a plate / substrate); identifying measured relative positions of calibration features from at least one image of the plurality of images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 9 and col. 18 at lines 1-12, find feature location points in all images); identifying true relative positions of calibration features from at least one data source that defines true relative positions of calibration features on the first calibration pattern, the at least one data source being identifiable by a calibrating vision system acquiring a plurality of images of the calibration target (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, the first calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration target from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12); and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the local coordinate space of the vision system (see Michael, Figs. 4 and 6, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 7 at lines 49-57, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates). 
	However Michael fails to explicitly disclose generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera, acquiring a plurality of images with the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface, identifying measured relative positions in a 3D coordinate space of calibration features, identifying true relative positions in the 3D coordinate space of calibration features, and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space), acquiring a plurality of images with the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], and more specifically Figs. 8 and 9A, the different faces including unique patterns as shown in Figs 1-2, 6 and 8 respectively being imaged by the camera), identifying measured relative positions in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), identifying true relative positions in the 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]), and generating the image transform, from the true relative positions and measured relative positions, that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s method using Mallet’s teachings by including the one camera vision system and the 3D processing to Michael’s two dimensional process in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).
However Michael as modified by Mallet fails to explicitly disclose acquiring an image with the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface.
Yasutaka discloses acquiring an image with the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface (see Yasutaka, Figs. 4 and 13, [0017], a single camera C, [0029], stepped surface structure 1, 21, 22, 23 stacked one atop the other in a pyramidal arrangement wherein each surface comprises patterns and wherein each surface has a height).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Michael’s method, as modified by Mallet, using Yasutaka’s teachings by including the stepped surface structure to Michael’s [as modified by Mallet] calibration target in order to improve the camera calibration (see Yasutaka, abstract, [0012], [0029]).

Re Claim 11: Michael as modified by Mallet and Yasutaka further discloses wherein the first top surface and the second top surface are separated by a distance (see Yasutaka, Figs. 4 and 13, [0017], [0029], stepped surface structure 1, 21, 22, 23 stacked one atop the other in a pyramidal arrangement wherein each surface comprises patterns and wherein each surface has a height).  See claim 9 for obviousness and motivation statements.

Re Claim 13: Michael further discloses wherein the at least one data source comprises at least one of (a) a code on the calibration target, (b) a separate printed code, or (c) an electronic data source accessible by a processor of the calibrating vision system (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, the first calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration target from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12). 

Re Claim 15: Michael further discloses wherein the plurality of images are at least one of a plurality of 2D images or a plurality of 3D images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically col. 7 at lines 33-35, col. 8 at lines 39-40 and col. 12 at lines 61-62, two dimensional). 

Re Claim 17: Michael discloses a system for generating an image transform that maps calibration features into a local coordinate space of a vision system (see Michael, Fig. 4, col. 1 at lines 9-10, machine vision system, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates), comprising: a machine vision system that provides a plurality of images of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target (see Michael, Fig. 4, col. 1 at lines 9-10, machine vision system, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Figs. 1 and 4 and col. 6 at lines 29-40, a plurality of images of a first calibration target on a first plane and of a second calibration target on a second plane are provided using more than one camera for each plane of a plate / substrate); the machine vision system configured to operate a measurement process that measures relative positions of calibration features from at least one of the plurality of images (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, and more specifically Fig. 9 and col. 18 at lines 1-12, find feature location points in all images); a data storage device comprising a data source that defines true relative positions of calibration features on the first calibration pattern, the data source being identifiable by a calibrating vision system acquiring a plurality of images of the calibration target (see Michael, Fig. 4, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, the first calibration target includes a landmark / index value / barcode, identify the relative position and orientation information of the calibration target from a landmark / index value / barcode, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12); and the machine vision system configured to operate an image transformation process that transforms the measured relative positions into the local coordinate space of the vision system based on the true relative positions (see Michael, Figs. 4 and 6, col. 5 at lines 15-52, col. 6 at lines 3-19 and 30-40, col. 7 at lines 49-57, col. 8 at lines 4-20, col. 11 at lines 30-41, col. 16 at lines 49-67, col. 17 at lines 20-25, col. 18 at lines 1-12, distortion correction map is an estimated function that transforms the acquired image coordinates into corrected local physical coordinates and then transforming the corrected local physical coordinates to the global physical coordinates).
	However Michael fails to explicitly disclose generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera, a vision system processor that provides a plurality of images acquired by the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface, measures relative positions in a 3D coordinate space of calibration features, defines true relative positions in the 3D coordinate space of calibration features, and that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system based on the true relative positions.
	Mallet discloses generating an image transform that maps calibration features into a 3D local coordinate space of a 2.5D or 3D vision system comprising one camera (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space), a vision system processor that provides a plurality of images acquired by the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], and more specifically Figs. 8-9A, at least one image, e.g. the different faces including unique patterns as shown in Figs 1-2, 6 and 8 respectively being imaged by the camera, [0061]-[0062], processor implemented), measures relative positions in a 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0056], [0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in 3D world coordinate space [estimated 3D coordinates]), defines true relative positions in the 3D coordinate space of calibration features (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], relative positions of the uniquely determined fiducial markings in camera’s 3D coordinate space [known relative locations]), and that transforms the measured relative positions into the 3D local coordinate space of the 2.5D or 3D vision system based on the true relative positions (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062], determining the camera’s calibration parameters [e.g. matrix A]: 2D coordinate space of the image of the fiducial markings => 3D world coordinate space => camera’s 3D coordinate space, error minimization operations use the relative positions of the uniquely determined fiducial markings as criteria in an iterative approach to improve the estimation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michael’s system using Mallet’s teachings by including the one camera vision system and the vision system processor implemented 3D process to Michael’s two dimensional machine vision system process in order to improve the camera calibration with an iterative error minimization operation approach (see Mallet, abstract, Figs. 1-2, 8-9A, [0023], [0043], [0045]-[0047], [0050]-[0058], [0061]-[0062]).
However Michael as modified by Mallet fails to explicitly disclose provides an image acquired by the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface.
Yasutaka discloses provides an image acquired by the one camera of a first calibration pattern on a first top surface of a calibration target and a second calibration pattern on a second top surface of the calibration target that is spaced apart from the first top surface along a height direction, the calibration target comprising at least three plates stacked in a pyramidal arrangement one atop the other, each of the at least three plates respectively having one of the first top surface, the second top surface, or a third top surface (see Yasutaka, Figs. 4 and 13, [0017], a single camera C, [0029], stepped surface structure 1, 21, 22, 23 stacked one atop the other in a pyramidal arrangement wherein each surface comprises patterns and wherein each surface has a height).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Michael’s system, as modified by Mallet, using Yasutaka’s teachings by including the stepped surface structure to Michael’s [as modified by Mallet] calibration target in order to improve the camera calibration (see Yasutaka, abstract, [0012], [0029]).

Re Claim 25: Michael as modified by Mallet and Yasutaka further discloses wherein parallelism between the first top surface, the second top surface, and third top surface is not controlled (see Yasutaka, Figs. 4 and 13, [0017], [0029], and more specifically [0032], the surfaces may be arranged in parallel or non-parallel).  See claim 1 for obviousness and motivation statements.

Re Claim 26: Michael as modified by Mallet and Yasutaka further discloses wherein centering of the at least three plates is not controlled (see Yasutaka, Figs. 4 and 13, [0017], [0029], [0032], the surfaces may be arranged Fig. 13 [centered] or Fig. 14 [non-centered]).  See claim 1 for obviousness and motivation statements.

Re Claim 27: Michael as modified by Mallet and Yasutaka further discloses wherein one of the at least three plates is asymmetric and/or skewed relative to another of the at least three plates (see Yasutaka, Figs. 4 and 13, [0017], [0029], and more specifically [0032], the surfaces may be arranged in parallel or non-parallel form, at right angle or non-perpendicular, regularly or irregularly etc.).  See claim 1 for obviousness and motivation statements.

	As to claims 28-30, the discussions are addressed with regard to claims 25-27 respectively.

	As to claims 31-33, the discussions are addressed with regard to claims 25-27 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 29, 2022